Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction 
This application contains claims directed to the following patentably distinct species:   
Species 1: as shown in Figures 1 and 2, claim 1.
Species 2: as shown in Figures 3-7.
Species 3: as shown in Figures 8-9.
Species 4: as shown in Figures 10-14.
Species 5: as shown in Figures 15-16B.
Species 6: as shown in Figures 17-18.
Species 7: as shown in Figures 19-20.
Species 8: as shown in Figures 21, 22.
Species 9: as shown in Figures 23-24.
Species 10: as shown in Figures 25.
Species 11: as shown in Figures 26.
Species 12: as shown in Figures 27-28.
The structures of species 1-12 are different, which required more searches.  In addition, these species are not obvious variants of each other, based on the current record.
This application contains claims directed to the following patentably distinct species 1-12. The species are independent or distinct, because Species 1-12 show 
Species 1: as shown in Figures 1 and 2, show the structures of the Multi Configuration Magnetic Sensor Mounting Adapter 100 and Magnet Capsule 200.
Species 2: as shown in Figures 3-7, show the specific structures of the Multi Configuration Magnetic Sensor Mounting Adapter 100.
Species 3: as shown in Figures 8-9, show the specific structures of the Magnet Capsule.
Species 4: as shown in Figures 10-14, show the specific structures of the Mounting Adapter and Magnet Capsule inserted into the Adapter where the top flat surface of the Mounting Adapter 101 is flush with the top flat portion of the Magnet Capsule 202.
Species 5: as shown in Figures 15-16B, show the specific structures of the Mounting Adapter and Magnet Capsule where the Mounting Adapter is in the inverted position relative to the Magnet Capsule. The Magnet Capsule can be inserted into the threaded hole from the opposite side of the flat surface 101.
Species 6: as shown in Figures 17-18, show the specific structures of the Magnet Capsule installed on a door in which only the Magnet Capsule 200 is inserted to the door.
Species 7: as shown in Figures 19-20, show the specific structures of the Mounting Adapter and Magnet Capsule installed on a door in which the mounting adapter is installed flush with the top of the door, and the Magnet Capsule is inserted to the Mounting Adapter.
Species 8: as shown in Figures 21, 22, show the specific structures of the Mounting Adapter and Magnet Capsule installed on a door where the mounting adapter 100 is installed in a partially raised configuration to accommodate the depth of the channel in the upper portion of the door 300.
Species 9: as shown in Figures 23-24, show the specific structures of the magnetic capsule 200 is flush with the top portion of the door's 300 channel.
Species 10: as shown in Figures 25, show the other specific structures of the Mounting Adapter and Magnet Capsule installed on a door where the magnetic capsule 200 is flush with the flat portion of the inner body of the mounting adapter 100.
Species 11: as shown in Figures 26, show the other specific structures of the Multi Configuration Magnetic Sensor Mounting Adapter 100 positioned opposite to a door sensor switch 400 at the minimum distance tolerance when the door is in the closed position.
Species 12: as shown in Figures 27-28, show the more specific structures of the Multi Configuration Magnetic Sensor Mounting Adapter positioned opposite to a door sensor switch within the optimum gap distance.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the varied technical terms and multiple subclasses.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
March 11, 2021
/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837